Title: To John Adams from William Stephens Smith, 1 April 1814
From: Smith, William Stephens
To: Adams, John



Dr. Sir—
Washington City April 1st. 1814

Yesterday mr. Eppes chairman of the Committee of Way’s and means, brought in a bill to change the mode of taxation from the capacity of Stills to the quantity distilled eight Cents pr. Gallon on Spirits distilled from domestick materials and 12 Cents on spirits from foreign materials
I think this will create serious debates amongst the leaders of the majority, it is supposed this change will increase the national income two millions of Dollars,
I believe the administration are aware that the loan cannot be filled, money must be had, this no doubt is the cause of the change, in addition to what I mentioned in my letter of yesterday, relative to the message sent by The President to the two houses of Congress
I enclose you a printed Copy.
In consequence of the death of The Honble. John Dawason Member of Congress from Virginia the house adjourned at 1/2 past 11. aClock. The Funeral is to be attended at 3. by The Senate and House of Representatives from The City Hotel—no business of course done in the House to-day—
Yours, most respectfully
W. S. Smith